11/30/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0358


                       Supreme Court Cause No. DA-22-0358




DAVID LOCKHART AND DOREEN
LOCKHART,

      Appellants/Cross-Appellees,            ORDER GRANTING EXTENSION
                                               OF TIME TO FILE BRIEF
      vs.

WESTVIEW MOBILE HOME PARK,
LLC,

      Appellee/Cross-Appellant.


      The Court, having reviewed the Appellee/Cross-Appellant’s Motion for

Extension of Time to File Brief, and good cause appearing,

      IT IS HEREBY ORDERED that Appellee/Cross-Appellant is granted a 30

day extension of time to file its response brief, this period is up to and including

December 28, 2022.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                              November 30 2022